DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 6, 10 – 12, 16, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 – 9, 11, 12, 15, 18, and 19 of U.S. Patent No. 11,210,540. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 7 – 9, 11, 12, 15, 18, and 19 of U.S. Patent No. 11,210,540 anticipated claims 1, 5, 6, 10 – 12, 16, and 20.
AN: 17/531,758
US 11,210,540
in a digital medium environment, a method implemented by a processing device, the method comprising: 
In a digital medium environment to automatically generate an instance of a variable font that is visually similar to an input font, a method implemented by a computing device, the method comprising:
receiving, by the processing device, input data describing glyphs rendered using an input font; 
receiving, by an attribute module, input data describing attribute values of glyphs of the input font;
applying, by the processing device, a value to a design axis of a variable font based on an attribute value of the glyphs rendered using the input font; 
generating, by the processing device, an instance of the variable font using the value applied to the design axis; and
generating, by an axis module, a custom instance of the variable font by modifying a value of a design axis of the variable font based on the attribute values;

determining, by a similarity module, a similarity score describing a visual similarity between the custom instance of the variable font and the input font based on a Euclidean distance between a feature vector describing a visual appearance of the input font and a feature vector describing a visual appearance of the custom instance of the variable font;

identifying, by the similarity module, an additional design axis of the variable font as having a higher absolute value of correlation with the similarity score than the design axis;

generating, by a modification module, the instance of the variable font by modifying a value of the additional design axis; and 
rendering, by the processing device for display in a user interface, glyphs using the instance of the variable font that are visually similar to the glyphs rendered using the input font.
outputting, by an output module, the instance of the variable font for display in a user interface.


AN: 17/531,758
1
10
16
2
13
3
14
4
15
5
12
20
6
11
7

19
8

18
9

17
US 11,210,540
1
9
15



7
11
18
8
12
19





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Constable et al. (US 2017/0249292).
Regarding independent claim 1, Constable teaches in a digital medium environment, a method implemented by a processing device (Figure 1), the method comprising: 
receiving, by the processing device, input data describing glyphs rendered using an input font (paragraphs 67, 68: the rendering engine 112 receives a string of text 102 that is associated with a font type attribute that defines a type of font that is to be used for rendering the string of text 102 as a sequence of glyphs); 
applying, by the processing device, a value to a design axis of a variable font based on an attribute value of the glyphs rendered using the input font (paragraph 48: the example condition set table shown above can specify a set of conditions (defined by condition tables) under which a feature table substitution table is to be applied wherein a set of conditions can specify conditions related to various factors, including, but not limited to, a predefined range of values on the font design variation axis, a layout direction of text, or the version of a font format (e.g., a version of the Open Type font format)); 
generating, by the processing device, an instance of the variable font using the value applied to the design axis (paragraph 34: the rendering engine 112 can process the GSUB table 116 at runtime in order to execute GUSB lookups for various features that are to be applied for a given language system; paragraph 95: applying kerning with a reduction in advance width of a distance, k2 for a particular glyph ID); and 
rendering, by the processing device for display in a user interface, glyphs using the instance of the variable font that are visually similar to the glyphs rendered using the input font (paragraph 74: the string of text 102 is rendered based on execution of alternate lookup at 212 in order to apply a typographical feature to the sequence of glyphs that are rendered at 210).

Regarding dependent claim 2, Constable teaches identifying the value based on a relationship between values of the design axis of the variable font and attribute values of glyphs rendered using instances of the variable font (paragraph 69: the set of conditions evaluated at 204 can include any number of conditions, including a set of conditions with a single condition or multiple conditions, furthermore, the set of conditions can be satisfied if all of the conditions in the set of conditions are satisfied, if a predefined number of conditions in the set of conditions are satisfied, or if an individual condition in the set of conditions are satisfied).

Regarding dependent claim 3, Constable teaches wherein the relationship includes multiple linear relationships (paragraph 69: the set of conditions evaluated at 204 can include any number of conditions, including a set of conditions with a single condition or multiple conditions, furthermore, the set of conditions can be satisfied if all of the conditions in the set of conditions are satisfied, if a predefined number of conditions in the set of conditions are satisfied, or if an individual condition in the set of conditions are satisfied).

Regarding dependent claim 4, Constable teaches wherein the multiple linear relationships are interpolated between masters of the variable font (paragraph 69: the set of conditions evaluated at 204 can include any suitable conditions described herein and specifiable in the font variations table 122, such as an instance value associated with a font design attribute (e.g., weight) being within a predefined range of values on the font design variation axis).

Regarding dependent claim 5, Constable teaches wherein the input font is a non-variable font (paragraph 69: the context of the string of text 102 can comprise information extracted from the received string of text 102, information derived from the string of text 102, and/or information that is at least partially, or entirely, external to the string of text 102).

Regarding dependent claim 6, Constable teaches wherein the input font is an additional variable font (paragraph 71: the string of text 102 can be associated with a font type, one or more font design variations (e.g., weight, style, width, x-height, cap-height, style, formality, serif length, friendliness, wonkiness, etc.), a layout direction, and so on).

Regarding dependent claim 7, Constable teaches wherein the attribute value is determined based on a thickness of a vertical stem of a glyph of the glyphs rendered using the input font (paragraph 79: a default GPOS lookup is performed to apply a kerning feature by decreasing the advance width of the glyph ID for the "V" character by a distance of "kl").

Regarding dependent claim 8, Constable teaches wherein the attribute value is determined based on an angle between a vertical stem and a y-axis of a bounding box of a glyph of the glyphs rendered using the input font (paragraph 79: the context under evaluation at 204 of the process 200 comprises a combination of font attributes for the string of text 102; namely a weight value and a style (e.g., italicized, upright, small caps, etc.)).

Regarding dependent claim 9, Constable teaches wherein the attribute value is determined based on a distance between origins of consecutive glyphs of the glyphs rendered using the input font (paragraph 79: a default GPOS lookup is performed to apply a kerning feature by decreasing the advance width of the glyph ID for the "V" character by a distance of "kl").

Regarding claims 10 – 20, claims 10 – 20 are similar in scope as to claims 1 - 9, thus the rejections for claims 1 - 9 hereinabove are applicable to claims 10 – 20.  Constable teaches in a digital medium environment to automatically generate an instance of a variable font that is visually similar to an input font, a system (Figure 1) comprising: an attribute module implemented at least partially in hardware of a computing device (Figure 1: Processor 108); an axis module implemented at least partially in the hardware of the computing device (Figure 1: Processor 108); an similarity module implemented at least partially in the hardware of the computing device (Figure 1: Processor 108); and a modification module implemented at least partially in the hardware of the computing device (Figure 1: Processor 108).  Constable teaches one or more computer-readable storage media comprising instructions stored thereon that, responsive to execution by a computing device (paragraph 140).  

Constable teaches one or more computer-readable storage media comprising instructions stored thereon that, responsive to execution by a processing device (paragraph 140).  Constable teaches a system (Figure 1) comprising: means for receiving (Figure 1: Rendering Engine 112); means for applying (Figure 1: Processor 108); means for generating (Figure 1: Processor 108); and means for rendering (Figure 1: Rendering Engine 112).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078. The examiner can normally be reached 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY J CHOW/Primary Examiner, Art Unit 2612